Citation Nr: 0428089	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes of 
the cervical and lumbar spine.


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office.  In the veteran's VA Form 9, Appeal to the 
Board, received in May 2003, he indicated he wanted a hearing 
before the Board.  However, the veteran subsequently waived 
his request for a hearing in September 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for degenerative changes 
of the cervical and lumbar spine.  The veteran states he 
suffered an injury to his neck and back during service when a 
half-track he was riding on turned over.  The veteran reports 
landing on his hands and knees, but being unable to move 
because an object was holding his neck down.  The RO has only 
been able to obtain the veteran's discharge examination 
conducted in April 1946.  The National Personnel Records 
Center (NPRC) informed the RO in October 2002 that the 
veteran's service medical records were deemed "fire-
related."

At the time of the RO's rating decision issued in December 
2002, the evidence of record consisted of a VA examination, 
treatment reports from a VA Medical Center (VAMC) dated 
August 2001 through August 2002, notice from the NPRC 
regarding the availability of the veteran's service medical 
records, and statements from the veteran.  Significantly, the 
VAMC treatment records noted in August 2001 that the veteran 
reported having filed a worker's compensation claim in 1983 
for a back injury, as well as having back surgery in 1985 to 
"trim a disc that was ruptured and pressing against a 
nerve."  These records are not on file.  Given that the 
veteran's service medical records are "fire-related," these 
records may be relevant to the issue on appeal, as they may 
provide a history of the disability.

The Board notes that in October 2002, the VA examiner 
provided the following opinion:
The diagnosis is degenerative changes of 
the cervical and lumbar spine.  There is 
some canal stenosis in the cervical area.  
In my opinion[,] the only connection 
between the patient's service career and 
his current neck and back problems is 
that the fall from the turning truck may 
have caused some injury.  There is no 
indication we have from the history that 
it was a serious problem.  The patient 
was able to carry out a lifetime of 
active work following his release from 
the service.  I think that the patient's 
back and neck problems basically are 
related to his age and lifetime of usage.  
One of the incidents throughout that 
period of time did involve falling from 
that half-tract when it turned over.

Given the vagueness of the opinion and the multiple 
inconclusive factors addressed by the examiner in determining 
the causal relationship of the veteran's current disability, 
the Board finds that this opinion is insufficient to make a 
determination regarding the issue of service connection.

Therefore, the case is remanded for the following:

1.	The AOJ should provide a VA medical examiner 
with a copy of the veteran's claims file and 
request an opinion determining if it is greater 
than 50 percent likely, at least 50 percent 
likely, or less than 50 percent likely, that the 
veteran's current degenerative changes of the 
cervical spine are related to service.

2.	The AOJ should provide a VA medical examiner 
with a copy of the veteran's claims file and 
request an opinion determining if it is greater 
than 50 percent likely, at least 50 percent 
likely, or less than 50 percent likely, that the 
veteran's current degenerative changes of the 
lumbar spine are related to service.

3.	The AOJ should attempt to obtain the veteran's 
worker's compensation claim for a back injury 
dated in 1983, and the medical records used to 
support the claim, as well as the veteran's 
records of treatment or hospitalization dated in 
1985 for back surgery.

4.	The veteran is informed that if there is 
outstanding evidence reflecting his history of 
treatment, he must submit the evidence.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




